Citation Nr: 0828344	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-11 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable evaluation for 
athlete's foot (claimed as trench foot) from September 12, 
2004 and in excess of 10 percent disabling from April 7, 
2008.


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 2000 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The matter was subsequently transferred 
to the RO in Baltimore, Maryland.  In March 2008, the Board 
remanded the matter to the RO via the Appeals Management 
Center (AMC) to conduct a VA examination.


FINDING OF FACT

The veteran's athlete's foot involves at least 5 percent but 
less than 20 percent of the total body surface area and does 
not require systemic therapy such as corticosteroids or other 
immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for the assignment of a rating of 10 percent for 
athlete's foot (claimed as trench foot) have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 4.118 including Diagnostic Codes 7806, 
7813.


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2007).  

The history of disability is even more important where, as 
here, the veteran disagrees with the initial evaluation 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Such "staged ratings" are not appropriate in 
this case.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.32(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Diagnostic Code 7813 provides ratings for dermatophytosis (or 
ringworm) in various locations on the body, including the 
body (tinea corporis), the head (tinea capitis), the feet 
(tinea pedis), the beard (tinea barbae), the nails (tinea 
unguium), and the inguinal area, also known as jock itch 
(tinea cruris).  

Diagnostic Code 7813 provides that dermatophysosis is to be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (Diagnostic Code 7806), depending 
upon the predominant disability.  38 C.F.R. § 4.118.  Here, 
it is appropriate to rate the veteran's tinea pedis as 
dermatitis.

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118.

Here, the veteran's tinea pedis of the right foot covers 
about 5 percent of the total body surface area according to 
the April 2008 VA examination.  Therefore, he is entitled to 
a 10 percent rating.  He treats the condition with Lamisil.  
There is no evidence of requiring corticosteroids or other 
immunosuppressive drugs.

The AMC assigned a 10 percent rating from April 7, 2008, the 
date of the VA examination ordered by the Board's remand.  
The Board ordered this VA examination because a thorough VA 
examination had not been conducted previously.  Therefore, 
the veteran is entitled to the 10 percent rating from 
September 12, 2004, the date following his discharge from 
active duty service.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's March 2004 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
veteran that it was ultimately his responsibility to see to 
it that any records pertinent to her claims are received by 
VA.  The veteran was given the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in March 2006, 
shortly after the Dingess decision was issued.  

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective dates have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  The Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  He appealed the noncompensable evaluation assigned 
to his athlete's foot.  In June 2008, he inquired about the 
effective date of the rating assigned by the AMC.  The Board 
is ruling in his favor on that issue.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or his claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for an increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including service medical records and VA examinations.





	(CONTINUED ON NEXT PAGE)
ORDER

An initial rating of 10 percent, and no higher, effective 
September 12, 2004, for athlete's foot (claimed as trench 
foot) is granted, subject to the regulations governing the 
award of VA monetary benefits.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


